Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The instant application is drawn to an extreme ultraviolet photolithography mask comprising: a substrate; a reflective multilayer positioned on the substrate and configured to reflect ultraviolet radiation during extreme ultraviolet photolithography processes; a buffer layer positioned on the reflective multilayer; an absorption layer positioned on the buffer layer and configured to absorb ultraviolet light during extreme ultraviolet photolithography processes, wherein at least one outer edge of the absorption layer is separated laterally from a corresponding outer edge of the buffer layer such that a peripheral portion of a top surface of the buffer layer is exposed.
The prior art of record effectively sets forth the state of the art.  Kindt et al. teach an extreme ultraviolet lithography (EUVL) mask structure includes a multilayer (ML) reflective layer formed on a starting substrate, a buffer layer formed on the reflective layer, and an absorber layer formed on the buffer layer, wherein the absorber layer includes an electrochemically deposited additive material on exposed sidewalls during initial etching thereof.  
A buffer layer 106 is formed upon the ML reflector layer 104 using any suitable technique such as physical vapor deposition or sputtering.  The technique is performed at a temperature selected to avoid modification to the underlying ML reflector 104.  The buffer layer 106 may be made of any material (such as tantalum nitride (TaN), silicon dioxide (SiO.sub.2), carbon (C) or ruthenium (Ru), for example) that serves as a stop layer or an etch profile controller, so long as the buffer layer 106 protects the underlying ML reflector 104 during subsequent mask etching and repair while also ensuring that etched patterns in the absorber layer are clean and substantially vertical.  Furthermore, the buffer layer 106 should be easy to selectively remove or etch.  The thickness of the buffer layer 106 is mostly determined by absorber etch selectivity to the buffer material, repair etch selectivity to the ML 
An absorber layer 108 is then formed on the buffer layer 106, wherein the material used for the absorber layer 108 is absorptive of radiation at the wavelength used in the imaging system, and can be selectively etched.  The absorber layer 108 may be made of any material or composition that meets these criteria, such as, for example, nickel (Ni), a cobalt nickel alloy (CoNi), tantalum (Ta), tantalum nitride (TaN), and tantalum boron nitride (TaBN).  The thickness of the absorber layer 108 is also mostly determined by the radiation absorption of the material used for this layer.
The prior art does not describe, teach or suggest at least one outer edge of the absorption layer is separated laterally from a corresponding outer edge of the buffer layer such that a peripheral portion of a top surface of the buffer layer is exposed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737